Title: From Thomas Jefferson to Isaiah Thomas, 14 October 1820
From: Jefferson, Thomas
To: Thomas, Isaiah


            
            Monticello
Oct. 14. 20.
          Th: Jefferson presents his thanks to mr Thomas for the copy of the Archaeologia Americana which he has been so kind as to send him, and his congratulations on the proof this volume affords that the
			 American Antiquarian society will deserve well of their country. it is truly pleasing to hope that, by their attentions, the monuments of the character and condition of the people who preceded us
			 in
			 the occupation of this great country will be rescued from oblivion before they will have entirely disappeared. he prays for their success, and would gladly take a part in their labors, but nature
			 had
			 limited the term of his services to an earlier day. he salutes mr Thomas with great esteem & respect.